Citation Nr: 1123527	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-48 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, classified as right cervical radiating pain and disc herniation.

2.  Entitlement to service connection for a lower back disorder, classified as low back pain.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990 with additional service in the National Guard/Reserves.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the Veteran's cervical spine disorder began in service or is causally related to active service. 

2.  The competent medical evidence does not reflect that the Veteran's back disorder began in service or is causally related to active service. 


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A lumbar spine disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received January 2010 and duty to assist letters were sent in February 2010, and in March 2010 prior to the May 2010 denial of this claim on the merits.  These letters provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letters, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  The Veteran did not indicate VA or Social Security records existed in regards to his claimed cervical spine and back disorders after being requested to advise the VA of such information.  The Board reminds the Appellant that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Some private medical records were obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination is not necessary as the preponderance of the evidence reflects there to have been no treatment for his back or cervical spine shown as a result of active service, with the service department records showing any such problems noted in service to be non-deployment related, and the Veteran is not claiming this condition on any basis other than direct service connection.  Thus no prejudice to the Veteran is shown and no further examination is necessary in light of this.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the aforementioned letters.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error).

II.  Legal criteria

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection is presumed for arthritis if evidence shows that arthritis became manifest to a compensable degree (10 percent) within one year of separation from service (for individuals serving a minimum 90 days continuous service). 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the purpose of benefits administered by VA, the term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  Thus, service connection may be granted for a disability that is the result of disease or injury incurred in or aggravated by active military service, which can include active duty for training (ADT). 38 U.S.C.A. §§ 101(24), 1131.

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board notes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.


III.  Factual background

The Veteran claims entitlement to service connection for a neck disorder and back disorder.  He argues that he had problems with his back and neck during his service in the Reserves, but has pointed to no actual injury taking place during active duty for training (ADT).  The Board will address the factual background for both disorders together as they are both disorders of the spine, with injuries said to affect both.

Service treatment records from 1990 to 2003 reveal that on enlistment examination of December 1989 his spine was normal and his report of medical history revealed that he denied recurrent back pain or any other orthopedic problem (including arthritis) pertaining to his neck or back.  While he did check "yes" for broken bones, the notes indicate that this was for a fractured right pinky finger, with no mention of the neck or back.  Identical normal findings on examination of the spine and negative reports of medical history pertaining to the back and neck are shown in subsequent examinations/reports of medical history for April 1993 (periodic examination), May 1996 (enlistment examination), and April 2003.  Annual medical certificates from February 1998, January 1999 and March 1999 likewise were negative for any complaints of current medical problems, treatments or hospitalization pertinent to the back or neck.  The treatment records did include a July 1990 record showing treatment for a sore throat, which noted that he was fully able to touch his chin to his chest.  Also an October 2001 record where he was seen for bumps on the back of his neck revealed his neck had pain-free full range of motion and no significant findings other than bumps.  

Additional Reserve records were submitted in May 2010, which included records from March and April 2007.  A March 2007 record revealed he was seen for complaints of a cough that made his low back hurt, with examination showing his posture was normal and neck had no decrease in suppleness.  In early April 2007 he was seen by a doctor for complaints of upper back pain for 2 weeks.  The reason for the visit was not deployment related.  He had pain in the area of the right upper back/trapezius.  He reported that he was assaulted/kicked there 3 weeks ago while on leave and he was improving until he did a lot of upper body exercises this week.  There were 2 days of flare-up pain, with no left upper back pain or radiating.  He had sudden upper back pain on waking and worse with exercises, stooping and lifting.  There was no spasm in the upper back and no mid back or low back pain.  There was no stiffness or clicking sensation in the back and no pain in the pelvic girdle.  He also had no neurological symptoms or sensory disturbances.  Examination showed tenderness to palpation of the thoracic spine, but there was no spasm.  Likewise his thoracolumbar spine had some moderate tenderness to palpation over the right trapezius with faint swelling but no discoloration.  He also had scoliosis of the thoracic spine noted.  His balance and gait/stance was normal.  He was diagnosed with backaches, trapezius contusion and thoracogenic scoliosis.

Other Reserve records from later in April 2007 show that he reported for a 68 W class with a history of having been assaulted at home 5 weeks ago, with continued pain in his neck.  X-rays had been negative for bony abnormalities although degenerative changes of the cervical spine were shown at C5-6.  After he was assaulted 5 weeks ago at home, he was still having pain in his neck, plus unrelenting low back and general back pain.  His lumbar symptoms were low back pain without radiation into the legs, but with non radiating buttock pain.  His cervical spine was tender to palpation with pain on motion.  He had thoracic spine and lumbosacral spine abnormalities with muscle spasms and straight leg raising.  There were no abnormalities and he was assessed with backache.  Again his visit was deemed to not be deployment related.   X-rays showed no acute bony abnormalities but there appeared to be mild degenerative changes at C5-6.  X-rays of the thoracic spine also showed mild degenerative disc disease in the lower thoracic spine but no acute bony abnormality seen.  The lumbar spine X-ray from April 2007 was negative.  He was discharged from the Reserves on August 28, 2007.  

Private medical records reveal that the Veteran was treated by a private hospital spine center between April 2009 and January 2010 for neck and back complaints.  In April 2009 he reported right sided neck pain radiating to the upper back and right arm pain with symptoms said to be present since October 7, 2008.  At that time he was repairing a flat tire when the car slipped off the jack and fell to the ground, striking him in the back of his right shoulder and cervical spine.  He was noted to have been evaluated and given a MRI, brace and physical therapy for 3 weeks.  This partially helped his pain, but he still had pain described as shooting in quality and aggravated by prolonged sitting, standing or lifting.  Examination revealed normal spine inspection, negative Spurling's test and motor examination of the upper extremities was normal.  He did have diminished sensation to light touch over the right arm and hand.  His reflexes were normal in upper and lower extremities.  His Hoffman's sign was absent, plantar's response was downgoing and gait, heel and toe walking were all normal.  X-rays of the cervical spine showed degenerative changes in the cervical spine with disc protrusions centrally at C3-4, left sided at C6-7, resulting in mild to moderate spinal stenosis at these levels.  The assessment was right cervical radicular pain.  

Follow-up in May 2009 revealed similar findings on examination except that sat sensory examination was normal for the upper extremities.  He was assessed with chronic neck and bilateral upper extremity pain due to cervical degenerative changes with multiple levels of cervical stenosis.  In June 2009, the neck pain was reportedly improved, and the findings were generally unchanged, although he did have limited motion due to pain.  However this record also noted a 3 week history of low back pain radiating to the lower extremities.  No significant findings for the back were reported.  The assessment was chronic neck pain with evidence of cervical degenerative changes and cervical disc herniation at 2 levels with stenosis.  Also diagnosed was acute low back pain, with pain of less than 4 weeks duration.  

He continued with chronic neck pain and recent history of back pain in July 2009, with no general changes shown on examination from the prior month.  However X-rays of the lumbar spine showed 5 lumbar vertebrae with mild right-sided lumbar scoliosis without fracture and listhesis.  The assessment was chronic mechanical neck pain due to a combination of cervical degenerative changes, and intermittent radicular symptoms that may be due to C3-4 stenosis.  Also diagnosed was mechanical low back pain.  

The August 2009 Spine Center follow-up of chronic neck pain and recent history of low back pain, with a diagnosis of disc herniations at C3-4 and C6-7 and low back pain that radiates to the left lower extremity revealed examination that was generally unchanged other than a finding of diminished sensation to light touch of the right small finger.  He was noted to not be responding to physical therapy and plans for further workup were made.  A December 2009 MRI of the lumbar spine for low back pain radiating into the left leg gave an impression of developmentally short pedicles at L3-4 and L4-5 and marked tapering of thecal sac at L5-S1 that appear to be related to epidural lipomatosis.  There was no significant disc herniation of the thecal sac or neural foraminal narrowing. 

On follow-up evaluation in January 2010 he was noted to have had MRI evidence of cervical disc herniation with mild to moderate stenosis.  Since his last evaluation he was noted to have improved and in fact he denied any neck or low back pain at this time.  He did have rare occasional pain radiating into his legs.  But he said he really had no pain at this point.  Physical examination was completely normal with reflexes 1+ throughout.  He was assessed with cervical disc herniation at C3-4 with spinal stenosis, currently asymptomatic and low back pain with congenitally short pedicles and epidural lipomatosis, also currently asymptomatic.  

In addition to the Spine Center records, records from his general medical provider also show some complaints for neck and back pain between December 2009 and January 2010, with a history of herniated discs in the cervical spine.  Notes from January 2010 revealed that his neck pain was greatly improved and his was almost pain free until he flexes his neck for a prolonged period of time.  On examination his spine and back range of motion was greatly improved.  Another January 2010 record noted that his back pain was bad at times and his neck would be worse if he leans too far forward.  Examination was noteworthy for low back pain.  

None of the records from the Veteran's private medical providers provide any findings or opinions that link his back or neck complaints to any incident in active service.  

The Veteran has not provided any lay evidence to show that he had any injury to his neck or back incurred or aggravated during any active period of service such as ADT, but repeatedly points to the service treatment records to establish his case.  


IV.  Analysis

Based on a review of the foregoing the Board finds service connection is not warranted for a cervical spine disorder.  The evidence reveals that no cervical spine problems or injury was incurred or aggravated during any period of active service, including ADT, nor was arthritis shown to be manifest to a compensable degree within one year of his discharge from active service under the provisions of 38 C.F.R. §§ 3.307, 3.309.  The service department records from the National Guard from 1990 to 2003 are silent for any cervical spine problems whatsoever.  The subsequent records from April 2007 show that he had neck complaints following an assault at home while on leave, and clearly state that this incident was not deployment related.  None of the service treatment records show that he had aggravation of this non-deployment related cervical spine injury during any period of ADT, nor has the Veteran submitted any lay evidence that would point to any injury or aggravation of injury during any period of service, including any ADT.  

Furthermore, the records from after he fully ended his Reserve service in August 2007 do not in any way suggest a possible nexus between his current cervical spine disorder and any active period of service.  To the contrary the records from 2009 to 2010 suggest that his neck symptoms from 2009 resulted from an October 2008 injury after a car he was changing the tire on, fell and struck him in the cervical spine region.  

The Board also finds service connection is not warranted for a back disorder.  As with the cervical spine, back problems or injury to the back is not shown to have been incurred or aggravated during any period of active service, including ADT, nor was arthritis shown to be manifest to a compensable degree within one year of his discharge from active service under the provisions of 38 C.F.R. §§ 3.307, 3.309.  The service department records from the National Guard from 1990 to 2003 are silent for any thoracic or lumbar spine problems whatsoever.  Back problems are not shown until the Reserve records of 2007 wherein he was noted to have complaints in March 2007 of a cough that made his low back hurt, with no significant findings for the back shown, and no evidence of continued low back problems while in the Reserves.  The Reserve records also showed upper back complaints in April 2007 in conjunction with the non-deployment related assault that took place when he was on leave.  None of the service treatment records show that he had aggravation of this non-deployment related injury to his back during any period of ADT, nor has the Veteran submitted any lay evidence that would point to any injury or aggravation of injury during any period of service, including any ADT.  

Thereafter, post service records in April 2009 show upper back problems to be present ever since the October 2008 accident with the car falling off a jack stand and hitting him.  Lower back complaints are not shown until June 2009, when they were said to be 3 weeks in duration.  

Congenital defects affecting the back are first shown in the December 2009 MRI which revealed developmentally short pedicles at L3-4 and L4-5.  The Board notes that congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  In this case, there is no evidence of a superimposed injury or disease shown to have taken place during a VA recognized period of active duty (to include ADT).  

In sum, the preponderance of the evidence reflects that the Veteran's claimed cervical spine and lower back disorders were not incurred or aggravated during any period of active service, including ADT, and are to more likely than not to result from non-service related injuries.  Accordingly, the criteria for service connection are not met and the claims must be denied.  

The evidence preponderates against the claims and the benefit-of-the-doubt rule does not apply.   Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for back disorder is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


